Case 1:19-cv-00316-JMS-KJM Document 16 Filed 08/23/19 Page 1 of 3        PageID #: 68




 STARN O’TOOLE MARCUS & FISHER
 A Law Corporation
 ANDREW J. LAUTENBACH 88805-0
 733 Bishop Street, Suite 1900
 Pacific Guardian Center, Makai Tower
 Honolulu, Hawaii 96813
 Telephone: (808) 537-6100
 alautenbach@starnlaw.com

 LIPPES MATHIAS WEXLER FRIEDMAN LLP
 BRENDAN H. LITTLE             (Pro Hac Vice)
 50 Fountain Plaza, Suite 1700
 Buffalo, New York 14202
 Telephone: (716) 853-5100
 blittle@lippes.com

 Attorneys for Defendants
 DNF ASSOCIATES, LLC

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

 RONALD VIERNES,                                Civil No.: 19-00316 JMS/KJM
 And all others similarly situated
                                            DEFENDANT DNF ASSOCIATES,
                     Plaintiffs,            LLC’S FED. R. CIV. P. 26
       vs.                                  DISCLOSURE; CERTIFICTE OF
                                            SERVICE
 DNF ASSOCIATES, LLC

                Defendant.
         DEFENDANT DNF ASSOCIATES, LLC’S FED. R. CIV. P. 26
                           DISCLOSURE

       Pursuant to Fed. R. Civ. P. 26(a)(1), Defendant DNF Associates, LLC

 (“DNF”) makes the following initial disclosures. DNF reserves the right to amend,

 alter, or restate these disclosures as discovery proceeds.


                                            1
Case 1:19-cv-00316-JMS-KJM Document 16 Filed 08/23/19 Page 2 of 3       PageID #: 69




 Pursuant to Rule 26(a)(1)(A)(i)

       The following individuals may have discoverable information that DNF may

 use to support its claims and defenses:

       1.     David J. Maczka c/o Lippes Mathias Wexler Friedman LLP, 50

 Fountain Plaza, Suite 1700, Buffalo, New York 14202. Mr. Maczka is DNF’s Chief

 Compliance Officer and may have information regarding the allegations in the

 Complaint and Answer with Affirmative Defenses.

       2.     Ronald Viernes c/o Justin A. Brackett, 515 Ward Avenue, Honolulu,

 Hawaii 96814. Mr. Viernes is the Plaintiff and may have information regarding the

 allegations in the Complaint and Answer with Affirmative Defenses.

       3.     Thomas M. McGreal, of Mandarich Law Group, LLP (“Mandarich”),

 420 N. Wabash Avenue, Suite 400, Chicago, Illinois 60611. Mandarich is the third

 party law firm that commenced the underlying action against Mr. Viernes and may

 have information regarding the allegations in the Complaint and Answer with

 Affirmative Defenses.

 Pursuant to Rule 26(a)(1)(A)(ii)

       1.     DNF is the owner of an account for an individual named Ronald

 Viernes and is in possession of account information for said account. DNF reserves

 the right to identify and produce additional documents upon which it may rely in




                                           2
Case 1:19-cv-00316-JMS-KJM Document 16 Filed 08/23/19 Page 3 of 3       PageID #: 70




 support of its claims in this matter in accordance with the Federal Rules of Civil

 Procedure and scheduling Orders of the Court.

 Pursuant to Rule 26(a)(1)(A)(iii)

        1.    DNF has not asserted a claim for monetary damages against the

 Plaintiff.

 Pursuant to Rule 26(a)(1)(A)(iv)

        1.    DNF does not have insurance coverage for the claims alleged in the

 Complaint.

        DATED Honolulu, Hawaii, August 23, 2019.

                                             /s/ Andrew J. Lautenbach
                                             ANDREW J. LAUTENBACH
                                             BRENDAN H. LITTLE

                                             Attorneys for Defendants
                                             DNF ASSOCIATES, LLC




                                         3
